Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Response to Amendment
The Amendment field 4/18/22 has been entered. Claims 1-5, 7-15, 17-18, and 20 have been amended.  Claims 1-20 remain pending in the application.
Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 1/18/22.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 would allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a first bearing separation ratio of: 
                
                    
                        
                            t
                            h
                            e
                             
                            f
                            i
                            r
                            s
                            t
                             
                            b
                            e
                            a
                            r
                            i
                            n
                            g
                             
                            s
                            e
                            p
                            a
                            r
                            a
                            t
                            i
                            o
                            n
                             
                            d
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                             
                            (
                            d
                            1
                            )
                             
                        
                        
                            a
                            n
                             
                            a
                            x
                            i
                            a
                            l
                             
                            d
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                             
                            b
                            e
                            t
                            w
                            e
                            e
                            n
                             
                            t
                            h
                            e
                             
                            f
                            a
                            n
                             
                            i
                            n
                            p
                            u
                            t
                             
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                             
                            a
                            n
                            d
                             
                            t
                            h
                            e
                             
                            g
                            e
                            a
                            r
                            b
                            o
                            x
                             
                            o
                            u
                            t
                            p
                            u
                            t
                             
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                             
                            (
                            d
                            4
                            )
                        
                    
                
            
is greater than or equal to 1.6x10-1, and the axial distance between the fan input position and the gearbox output position (d4) is greater than or equal to 0.43 m” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-20.
It is also noteworthy to mention that the first bearing separation ratio recited in claims 1, 17, and 18 produce a critical effect of avoiding excessive transmission of load into the gearbox from the fan (see Para 202 of US 2021/0172377 which is the PGPUB of this application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/5/22